Citation Nr: 0730886	
Decision Date: 10/01/07    Archive Date: 10/16/07

DOCKET NO.  05-32 385A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for a cervical (neck) disorder, and if so, whether 
service connection is warranted.


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1983 to March 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin.

In connection with this appeal, the veteran testified at a 
personal hearing before a Decision Review Officer, sitting at 
the RO in April 2006; a transcript of the hearing is 
associated with the claims file.

Subsequent to the issuance of the May 2006 supplemental 
statement of the case and certification of the appeal to the 
Board, the veteran submitted additional evidence consisting 
of a written statement by Dr. P. F.  See 38 C.F.R. § 20.1304 
(2006).  The Board notes that the appellant did not waive 
agency of original jurisdiction (AOJ) consideration of such 
evidence.  Id.  However, the content of Dr. P. F.'s statement 
is duplicative of information contained in the record prior 
to the May 2006 supplemental statement of the case; 
therefore, the Board finds that a remand for AOJ 
consideration of this evidence is unnecessary.

The Board notes that in the August 2004 rating decision, the 
RO reopened the veteran's claim and then denied entitlement 
to service connection for cervical strain, acute, on the 
merits.  As reflected in the characterization of the issue on 
the first page of this decision, the Board is required to 
consider the issue of finality prior to any consideration on 
the merits, 38 U.S.C.A. §§ 7104(b), 5108; see Barnett v. 
Brown, 8 Vet. App. 1 (1995).  Insofar as the determination 
made as to finality herein is consistent with the RO's 
decision and favorable to the appellant, he is not prejudiced 
by the Board's actions herein.  See Barnett, supra at 4; 
Bernard v. Brown, 4 Vet. App. 384, 390-92 (1993).




FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and developed 
all available evidence necessary for an equitable disposition 
of the claim. 

2.  In a rating decision issued in June 1987, the RO denied a 
claim for service connection for cervical neck strain, acute.
 
3.  In an unappealed February 1989 Board decision, the Board 
denied service connection for cervical neck strain, acute.  

4.  Evidence added to the record since the final February 
1989 Board decision is neither cumulative nor redundant of 
the evidence of record at the time of the decision and raises 
a reasonable possibility of substantiating the appellant's 
claim. 

5.  A cervical neck disorder was not present in service, 
manifested within one year of the veteran's discharge from 
service, or shown to be causally or etiologically related to 
any disease, injury, or incident in service.


CONCLUSIONS OF LAW

1. New and material evidence has been received to reopen the 
claim of entitlement to service connection for cervical neck 
strain, acute.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).

2. A cervical neck disorder was not incurred in or aggravated 
by the veteran's active duty military service, nor may it be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1112, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)).

The Board's decision to reopen the veteran's claim of 
entitlement to service connection for a cervical neck 
disorder is completely favorable and, in that regard, no 
further action is required to comply with the VCAA and 
implementing regulations.  With regard to the merits of his 
claim, the Board finds that VA satisfied its duties to notify 
and assist, as will be discussed in detail below.

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claims for VA benefits.  In this case, the veteran was 
provided with a VCAA notification letter in April 2004, prior 
to the initial unfavorable AOJ decision issued in August 
2004.  

Under Pelegrini, for a VCAA notice to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the notice must: 
(1) inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence that the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claims.  Pelegrini, 18 Vet. App. at 120-121. 

In reviewing the veteran's claim of entitlement to service 
connection, the Board observes that the VCAA notice issued in 
April 2004 informed the veteran of the type of evidence 
necessary to establish service connection; how VA would 
assist him in developing his claim; and his and VA's 
obligations in providing such evidence for consideration; and 
requested that the veteran submit any evidence in his 
possession relevant to his claim to VA.  Therefore, as the 
veteran received a fully compliant VCAA notice prior to the 
initial rating decision, the Board concludes to decide the 
appeal would not be prejudicial to the veteran.

Also pertinent to VA notice requirements is the Court's 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). Dingess/Hartman held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must notify the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.

In the present case, a March 2006 letter advised the veteran 
of the evidence necessary to substantiate a disability rating 
and an effective date for the disability on appeal.  Despite 
the inadequate timing of the notice provided to the veteran 
on these two elements, the Board finds no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board concludes herein that the preponderance of the evidence 
is against the veteran's service connection claim, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

All that VCAA requires is that the duty to notify is 
satisfied and that the claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As indicated above, all 
content requirements of a VCAA notice have been fully 
satisfied in this case.  Therefore, the Board finds that 
delaying appellate review by providing additional VCAA 
letters to the veteran would be of no benefit. 

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  The veteran's service medical 
records, private treatment records, and January 1988 and July 
2004 VA examination reports were reviewed by both the AOJ and 
the Board in connection with adjudication of his claim.  The 
veteran has not adequately identified any additional, 
relevant records that VA needs to obtain for an equitable 
disposition of his claim. 

Additionally, the veteran was afforded a VA examination in 
July 2004 in order to adjudicate his service connection 
claim.  Based on these facts, the Board concludes that the 
medical evidence of record is sufficient to adjudicate the 
veteran's claim without further development.  Thus, the Board 
finds that additional efforts to assist or notify the veteran 
in accordance with VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duty to inform and assist 
the veteran at every stage in this case.  Therefore, he will 
not be prejudiced by the Board proceeding to the merits of 
the claim.
II. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Connecting the disability to service may be accomplished 
through statutory presumption or through affirmative evidence 
that shows inception or aggravation during service or that 
otherwise indicates a direct relationship between service and 
the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including arthritis, to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
or aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

However, presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d).  
Direct service connection may be granted for disease or 
disability diagnosed in service; or, if diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Id.    

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

In a rating decision dated in June 1987, the RO denied 
service connection for cervical neck strain, acute.  In 
reaching such decision, the RO considered the veteran's 
service and post-service medical records and a January 1988 
VA examination report.  Lacking any evidence of chronicity of 
the veteran's in-service acute cervical neck strain with no 
residuals, the RO denied the claim.

In June 1987, the appellant was advised of the decision and 
his appellate rights.  The veteran appealed the issue to the 
Board.  In February 1989, the Board denied service connection 
for the veteran's cervical neck disorder because there were 
no chronic residuals of the in-service injury to support a 
finding of service connection.  The veteran did not appeal 
this decision.  Thus, the June 1987 RO decision and the 
February 1989 Board decision are final.  38 U.S.C. § 4005(c) 
(1988) [ 38 U.S.C.A. §§ 7104, 7105 (West 2002)]; 38 C.F.R. 
§§ 3.104, 19.129, 19.192 (1988) [38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2007)].

Generally, a claim which has been denied in an unappealed or 
final RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.

Changes to the definition of new and material evidence as set 
forth in 38 C.F.R. § 3.156(a) have been made.  These changes 
apply to claims to reopen received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (August 29, 2001).  As the 
veteran filed his application to reopen his claim of 
entitlement to service connection for a cervical neck 
disorder in January 2004, the definition of new and material 
evidence effective August 29, 2001, found at 38 C.F.R. § 
3.156(a)(2006), applies in this case:  

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.
  
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

The basis of prior final RO and Board decisions was that 
there was no evidence of record showing chronic residuals of 
the veteran's in-service injury.  Since those decisions, 
private medical records showing diagnoses of degenerative 
joint disease and degenerative disc disease of the veteran's 
cervical neck have been received.  In addition, three of the 
veteran's treating physicians have submitted opinions 
concerning a nexus between the veteran's current cervical 
neck disorders and his service.  This evidence is new and 
material in that it is neither cumulative nor redundant of 
the evidence of record as of February 1989, and it relates to 
unestablished facts necessary to substantiate the claim, 
specifically, the existence of current disability and a nexus 
between that disability and the veteran's service.  As such, 
the claim for entitlement to service connection for a 
cervical neck disorder is reopened.  The Board will now 
address the merits of the veteran's claim.

The veteran contends that he strained his neck in service 
when he pushed up on a crowbar, turned his head, and heard a 
snap.  Thus, he argues that service connection is warranted 
for his current degenerative disc disease and degenerative 
joint disease of his cervical spine.  

The veteran's service medical records report neck strain in 
January 1985.  These records show that the veteran injured 
his neck when he was pushing up on a crowbar, turned his head 
to the side, and heard a snap.  Symptoms noted include 
ecchymosis, swelling, and dull pain throughout the posterior 
neck, radiating into upper back, as well as numbness, 
tingling, and loss of sensation in arms and hands.  The 
diagnosis was cervical neck strain.  Records from three days 
later show that his neck still felt slightly stiff, but that 
the disorder was resolving.  The remainder of the veteran's 
service medical records is silent as to residuals of this 
neck strain or any other neck injury, to include the 
veteran's February 1987 separation examination, which is 
negative for complaints regarding the veteran's disorder.  
Additionally, a clinical evaluation at that time was normal.  
  
The Board observes that the record reflects that the veteran 
received treatment for a neck injury three times after 
service.  VA treatment records dated in September 1987 show 
that a recurrent neck spasm had just occurred and noted the 
in-service cervical neck strain with six recurrences by way 
of medical history.  A September 1987 X-ray shows a normal 
cervical spine series, with the alignment of the cervical 
spine being unremarkable.  These records contain no reference 
to further diagnosis or treatment.  

May 1988 private treatment records show that the veteran was 
treated for recurrent neck sprain with persistent stiffness 
and tenderness.  August 1988 VA treatment records note 
treatment after he hurt his neck picking up his little boy, 
reporting a history of recurrent neck strain.   

Current post-service records demonstrate diagnoses of 
degenerative joint disease and degenerative disc disease of 
the cervical neck.  Specifically, January 2003 private 
treatment records note a diagnosis of moderate degenerative 
joint disease shown by X-rays.  January 2003 through April 
2003 chiropractic records show treatment for neck pain, as 
well as shoulder and low back pain.  Although May 2003 
chiropractic records note that the neck pain had improved and 
that the veteran had no complaints of head or neck pain, a 
July 2004 opinion by Dr. P. F. notes cervical spine decay at 
the C5-C6 junction with associated resultant degenerative 
disc disease and anterior cervical osteophyte formation at 
the same level.  The July 2004 VA examiner diagnosed 
degenerative arthritis and degenerative disc disease, and a 
March 2006 private treatment record notes spondylitic 
changes.  Therefore, the Board finds that the veteran has 
current diagnoses of cervical neck disorders.

The Board has considered all relevant evidence of record 
regarding the veteran's claims for service connection for a 
cervical neck disorder.  The Board first considered whether 
service connection is warranted for a cervical neck disorder 
on a presumptive basis as the veteran has a current diagnosis 
of degenerative joint disease or arthritis.  However, the 
record fails to show that the veteran manifested arthritis to 
a degree of 10 percent within one year following his service 
discharge in March 1987.  As such, presumptive service 
connection is not warranted for a cervical neck disorder.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

The Board next considered whether service connection is 
warranted for a cervical neck disorder on a direct basis.  
However, while the veteran has current diagnoses of 
degenerative joint disease and degenerative disc disease of 
the cervical neck, the record shows no complaint or diagnosis 
of either disability during active service or for many years 
thereafter.  Although complaints and treatment of neck strain 
are of record in January 1985, September 1987, May 1988, and 
August 1988, the first complaints and treatment referable to 
degenerative disc disease and degenerative joint disease of 
the cervical neck are in January 2003.  The lapse in time 
between service and the first complaints and diagnoses weighs 
against the veteran's claims.  The Board may, and will, 
consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the veteran has 
not complained of the malady at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc). 

The Board observes that there is conflicting medical evidence 
of record concerning a nexus between the veteran's cervical 
neck disorders and his military service.  The Board must 
determine, as a question of fact, both the weight and 
credibility of the evidence.  Equal weight is not accorded to 
each piece of material contained in a record; every item of 
evidence does not have the same probative value.  The Board 
must account for the evidence which it finds to be persuasive 
or unpersuasive, analyze the credibility and probative value 
of all material evidence submitted by and on behalf of a 
claimant, and provide the reasons for its rejection of any 
such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 
(1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. 
Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 
2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 
1 Vet. App. 164, 169 (1991).  

Specifically, in a December 2003 statement, Dr. D. K. 
indicated that the veteran's symptomology at the time of the 
injury in service, to include ecchymosis, swelling, tingling, 
and loss of sensation in the arms and hands correlates with 
the symptomology for which the veteran is currently receiving 
treatment.  Dr. D. K. further noted that the he has no record 
of any significant trauma complicating the cervical neck, 
other than the incident in service.  He indicated that it is 
his professional opinion, that, to a reasonable degree of 
chiropractic certainty, the veteran's current cervical neck 
disorders are ongoing complications from the 
injury that occurred in service in January 1985.  However, 
the Board observes that Dr. D. K.'s opinion is based solely 
on the similarity of symptoms as reported by the veteran.  
Dr. D. K. does not state that the veteran's current neck 
disorders of degenerative joint disease and degenerative disk 
disease are the result of his acute cervical neck strain in 
service, but rather implies that similar symptomology 
indicates that the veteran's current cervical neck disorders 
and his in-service neck strain are related.  As the Board 
observes that Dr. D. K. does not provide a clear opinion as 
to a causal link between the veteran's in-service injury and 
his current disorders, the Board affords no probative weight 
to the opinion of Dr. D. K. 

Dr. P. F. has submitted three statements in support of the 
veteran's claim.  A July 2004 opinion by Dr. P. F. states 
that the veteran had provided the chiropractor with an 
appropriate health history and an in depth explanation of the 
injury he sustained while on active duty.  Dr. P. F. opined 
that this injury has resulted in Phase II cervical spinal 
decay with resultant degenerative disc disease and anterior 
cervical osteophyte formation.  In December 2005, Dr. P. F. 
indicated, after a review of the February 1989 Board 
decision, that the medical evidence shows continuity of 
symptomology after discharge, thereby indicating chronicity.  
Specifically, he points to the treatment the veteran received 
in September 1987, May 1988, and August 1988 as proof of 
chronicity of the veteran's cervical neck symptomology 
leading to the his current cervical neck disorders.  
Additionally, in an August 2006 opinion, Dr. P. F. reiterated 
his opinion that the veteran has a chronic injury sustained 
while on active military service, indicating that the type of 
injury the veteran sustained in service, often has long-term 
effects that do not manifest for many years later.  

However, the Board observes that Dr. P. F. does not address 
the lack of medical treatment for any disorder of the 
veteran's cervical neck between August 1988 and January 2003 
while attempting to establish chronicity of the veteran's 
cervical neck disorder.  Further, Dr. P. F.'s opinion related 
to chronicity appears to be addressing the veteran's 
complaints of neck pain and strain.  However, the veteran 
does not have a current diagnosis of neck strain, spasm, or 
sprain.  His current diagnoses of disorders of the cervical 
spine are degenerative disc disease and degenerative joint 
disease.  Although Dr. P. F. states that the veteran's 
cervical decay and degenerative disc disease are consistent 
with the veteran's in-service injury as described to
Dr. P. F., the opinions of Dr. P. F. do not provide a medical 
basis for a nexus between cervical neck strain, spasm, or 
sprain and degenerative joint disease and degenerative disc 
disease.  Without such basis, the Board affords the opinion 
of Dr. P. F. no probative weight.  

A March 2006 treatment record by Dr. B. R. states that the 
veteran's cervical neck pain problem is tied by history to 
the injury in the Navy.  He states that the greatest 
likelihood is that the incident in the Navy produced a soft 
tissue injury in the cervical spine and that this could have 
been something as simple as a capsular tear on a facet joint 
or some disruption of the annulus of one of the disks.  
However, Dr. B. R. does not state that the veteran's current 
degenerative joint disease and degenerative disc disease are 
the result of this injury.  Further, Dr. B. R.'s opinion as 
to what the in-service injury could have been, and any 
resultant nexus opinion appears to be speculative.  Under VA 
regulations and Court decisions, service connection may not 
be based on pure speculation or remote possibility.  See 38 
C.F.R. § 3.102 (2006); see also Davis v. West, 13 Vet. App. 
178, 185 (1999); Bostain v. West, 11 Vet. App. 124, 127-28 
(1998); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Perman v. Brown, 5 Vet. App. 237, 241 (1993).   Therefore, 
the Board affords no probative weight to Dr. B. R.'s opinion. 

In contrast, the July 2004 VA examiner indicated that the 
veteran's current degenerative arthritis and degenerative 
disc disease are not related to the acute episode treated on 
only two occasions in military service.  In reaching this 
conclusion, the examiner based his opinion on sound medical 
evidence, a review of the records, a literature search, and 
consultation with a Board-certified orthopedic surgeon.  He 
further took into account the incidences of post-service 
treatment for neck sprain and spasm in September 1987, May 
1988, and August 1988.  After a physical examination and 
review of the record, he stated that his opinion is, to a 
high degree of medical certainty, that the veteran's current 
degenerative disc disease of the cervical spine with 
degenerative joint disease was not caused by, aggravated by 
nor aggravated beyond normal progression by the acute 
cervical strain that occurred in military service.  He 
further stated that it would be resorting to pure supposition 
and speculation to relate an acute episode to arthritic and 
disc disease that presented more than 14 years later.    

Therefore, there is no probative and competent medical 
opinion attributing the onset of the veteran's degenerative 
disc disease and degenerative joint disease of the cervical 
neck to his service.  The veteran's claims that he has 
experienced pain and stiffness of the cervical neck regularly 
since service, and that his current cervical neck disorders 
are the result of his military service are supported solely 
by his own statements.  Laypersons are competent to speak to 
symptomology when the symptoms are readily observable.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  However, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the question of 
diagnosis and causation.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).   In the absence of any competent evidence connecting 
the veteran's current cervical neck disorders to his time in 
service, the Board concludes that service connection for a 
cervical (neck) disability is not warranted.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for a cervical (neck) disability.  Therefore, his 
claim must be denied.


ORDER

New and material evidence having been received, the appeal to 
reopen a claim of entitlement to service connection for 
cervical (neck) disability is granted.

Service connection for a cervical (neck) disability is 
denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


